Citation Nr: 1820200	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected irritable bowel syndrome.

3.  Entitlement to a rating in excess of 10 percent for service-connected depressive disorder prior to November 14, 2013.

4.  Entitlement to a rating in excess of 50 percent for service-connected depressive disorder from November 14, 2013.

5.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder disability.

6.  Entitlement to a rating in excess of 10 percent for service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to February 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013 and May 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).

The matter of entitlement to an earlier effective date for the rating for bilateral shoulder disability based on an allegation of clear and unmistakable error (CUE) in a prior decision has been raised by September 2017 correspondence received with a Power of Attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Thus, it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2017).

The issues of increased ratings for irritable bowel syndrome, depressive disorder, left shoulder, and right shoulder disabilities are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with obstructive sleep apnea by polysomnography in November 2010 and alleges that his service-connected depressive disorder contributes to weight gain which, in turn, contributes to his obstructive sleep apnea.

2.  While an April 2014 VA opinion (and January 2015 addendum) indicate that the Veteran's sleep apnea is unrelated to his depressive disorder, the rationale for these opinions are inadequate because they, collectively, only address causation (despite the January 2015 examiner being asked to specifically address aggravation) and conclude, without further explanation or reconciliation, that the Veteran's weight gain is due to his own dieting and exercise habits despite conceding that depression and its medications may contribute to weight gain. Due to these deficiencies, these opinions cannot be assigned significant probative weight.

3.  In contrast, a March 2015 private opinion (the only other pertinent opinion in the record), provides a well-reasoned, thorough opinion citing to multiple studies and medical sources to explain that the Veteran's depression is treated with medication that is known to promote mild weight gain, that depression itself can cause obesity due to metabolic syndrome and other factors, that the Veteran has been diagnosed with morbid obesity as well as obstructive sleep apnea, and that, considering the above, it is at least as likely as not that his sleep apnea is secondary to his service-connected depressive disorder.

4.  Consequently, the evidence is at least evenly balanced for and against ("in relative equipoise") a finding that the Veteran's obstructive sleep apnea is secondary to his service-connected depressive disorder.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).




ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

A review of the record shows the most recent examination assessing his irritable bowel syndrome was conducted in January 2015 and the most recent examinations assessing his depressive disorder, right shoulder disability, and left shoulder disabilities were conducted in April 2014.  Because several years have passed since those examinations and a current disability picture is crucial to determining an accurate rating in those matters, contemporaneous examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by a gastroenterologist to determine the current severity of his irritable bowel syndrome.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and functional impairment associated with the Veteran's irritable bowel syndrome in sufficient detail to allow for application of the relevant rating criteria.  The examiner should specifically consider whether the Veteran's medications have any ameliorating effects on his symptoms or presentation and, if so, indicate or estimate the severity of his irritable bowel syndrome IGNORING such effects.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his depressive disorder.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms and pathology associated with the Veteran's depressive disorder in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should opine as to the degree of occupational and social impairment the Veteran suffers as a result of his service-connected depressive disorder.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right and left shoulder disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and functional impairment associated with the Veteran's right and left shoulder disabilities in sufficient detail to allow for application of the relevant rating criteria.  Range of motion studies must be completed, and must include active and passive motion with weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


